 

Exhibit 10.4

 

USANA HEALTH SCIENCES, INC.
2006 EQUITY INCENTIVE AWARD PLAN

 

STOCK-SETTLED STOCK APPRECIATION RIGHT
AWARD AGREEMENT FOR EMPLOYEES

 

Recipient Name:              

Grant Date:                

Number of SSARs:          

Per Share Grant Price:  $          

Expiration Date:  [63 Months After Grant Date]

 

1.             Award. USANA Health Sciences, Inc. (the “Company”) has awarded
you the number of Stock-Settled Stock Appreciation Rights (“SSARs”) indicated
above, subject to the terms and conditions set forth in the Company’s 2006
Equity Incentive Award Plan (the “Plan”) and this Award Agreement.

 

2.             Term and Vesting. The term of the SSARs commences on the Grant
Date and ends on the Expiration Date, provided that you remain an employee of
the Company. In no event may the SSARs be exercised later than the Expiration
Date. The SSARs shall become vested and exercisable in five equal annual
installments of twenty percent (20%) of the SSARs on each of the first through
fifth anniversary of the Grant Date, so as to be 100% vested and exercisable on
the fifth anniversary of the Grant Date, subject to your continued employment by
the Company on each vesting date. If your employment by the Company terminates,
the SSARs may be exercised only as described in paragraph 4 below.

 

3.             Exercise of SSAR.

 

a.             Upon exercise of the SSARs, you shall be entitled to receive a
number of shares of Common Stock of the Company (the “Stock”) for each share
with respect to which the SSARs are exercised equal to the quotient of (i) the
excess of the Fair Market Value of one share of Stock on the date of exercise
over the Per Share Grant Price, divided by (ii) the Fair Market Value of one
share of Stock on the date of exercise.

 

b.             To exercise all or part of the SSARs you must deliver to the
Company a “Notice of Exercise,” in such form as the Company authorizes. You
shall not have any rights as a shareholder of the Company with respect to the
shares of Stock subject to the SSARs until you have exercised the SSARs for such
shares. While you are alive, the SSARs may be exercised only by you or your
legal representative.

 

c.             Upon exercise, the number of shares of Stock issued will be
reduced to satisfy the minimum statutorily required tax withholding obligations.
The remaining shares of Stock will be issued to you or, in case of your death,
your beneficiary designated in accordance with the procedures specified by the
Committee. If at the time of your death, there is not an effective beneficiary
designation on file or you are not survived by your designated beneficiary, the
shares will be issued to the legal representative of your estate. Upon any
exercise of the SSARs, you must furnish to the Company before the closing of
such exercise such other

 

--------------------------------------------------------------------------------


 

documents or representations as the Company may require to comply with
applicable laws and regulations.

 

4.             Termination. If you cease to be employed by the Company for any
reason, all then unvested SSARs awarded hereunder shall immediately terminate
without notice to you and shall be forfeited. Vested SSARs will be exercisable
according to the following provisions:

 

a.             If you cease to be employed by the Company for any reason other
than retirement or Disability (which are governed by paragraph b. below),
removal for Cause (which is governed by paragraph c. below) or death (which is
governed by paragraph d. below), all SSARs awarded hereunder that are vested at
such time shall be exercisable at any time prior to the earlier of (i) the
Expiration Date of such SSARs or (ii) the date that is ninety days after the
date you cease to be employed by the Company.

 

b.             If you cease to be employed by the Company on account of your
retirement or Disability, all SSARs awarded hereunder that are vested at such
time shall be exercisable at any time prior to the earlier of (i) the Expiration
Date of such SSARs or (ii) the date that is three years after the date you cease
to be employed by the Company.

 

c.             If your employment by the Company is terminated for Cause (as
defined below), all outstanding SSARs awarded hereunder which are not
exercisable immediately prior to removal, and all outstanding SSARs awarded
hereunder which are exercisable immediately prior to removal, shall terminate as
of the date of removal for Cause and may not be exercised. For purposes of this
Award Agreement, “Cause” shall mean (i) any act of personal dishonesty in
connection with your responsibilities to the Company and intended to result in
substantial personal enrichment to you, (ii) your conviction of a felony, (iii)
your willful act which constitutes gross misconduct and which is injurious to
the Company or (iv) continued substantial violation of your duties to the
Company which are demonstrably willful and deliberate on your part after your
receipt of a written demand from the Company for performance which specifically
sets forth the factual basis for the Company’s belief that you have committed
continued substantial violations of your duties.

 

d.             If your employment by the Company terminates by reason of your
death, or if you die within the ninety day period after the date you cease to be
employed by the Company for any reason other than Cause, any of your vested
SSARs hereunder may be exercised by your estate, personal representative or
beneficiary who has acquired the SSARs by will or by the laws of descent and
distribution, at any time prior to the earlier of (i) the Expiration Date of
such SSARs or (ii) the date that is three years after the date of your death.

 

5.             Tax Withholding. The Company will withhold from the number of
shares of Stock otherwise issuable hereunder a number of shares necessary to
satisfy the minimum statutorily required tax withholding obligations. Such
shares will be valued at their Fair Market Value when the taxable event occurs.

 

6.             Transferability. The SSARs may not be transferred, pledged,
assigned, hypothecated or otherwise disposed of in any way, except by will or by
the laws of descent and distribution. In the event that you become legally
incapacitated, the SSARs shall be exercisable

 

2

--------------------------------------------------------------------------------


 

by your legal guardian, committee or legal representative. If you die, the SSARs
shall thereafter be exercisable by your beneficiary as designated by you in the
manner prescribed by the Committee or, in the absence of an authorized
beneficiary designation, by the legatee of such SSARs under your will, or by
your estate in accordance with your will or the laws of descent and
distribution, in each case in the same manner and to the same extent that the
SSARs were exercisable by you on the date of your death. The SSARs shall not be
subject to execution, attachment or similar process. Any attempted assignment,
transfer, pledge, hypothecation or other disposition of the SSARs contrary to
the provisions hereof, and the levy of any execution, attachment or similar
process upon the SSARs, shall be null and void and without effect.

 

7.             Other Restrictions. The issuance of shares of Stock hereunder is
subject to compliance by the Company and you with all applicable legal
requirements applicable thereto, including tax withholding obligations, and with
all applicable regulations of any stock exchange on which the Stock may be
listed at the time of issuance. The Company may delay the issuance of shares of
Stock hereunder to ensure at the time of issuance there is a registration
statement for the shares in effect under the Securities Act of 1933.

 

8.             No Employment Agreement. Neither the award to you of the SSARs
nor the delivery to you of this Award Agreement or any other document relating
to the SSARs will confer on you the right to continued employment with the
Company or any Subsidiary.

 

9.             No Shareholder Rights. Neither the award to you of the SSARs nor
the delivery to you of this Award Agreement or any other document relating to
the SSARs will entitle you to any rights of a shareholder of the Company with
respect to the shares of Stock subject to this Award Agreement prior to the
exercise of the SSARs and the receipt of shares of Stock in accordance with this
Award Agreement.

 

10.           No Fractional Shares. The SSARs granted hereunder may be exercised
only with respect to whole shares of Stock, and no fractional share of Stock
shall be issued.

 

11.           Mergers, Reorganizations, and Certain Other Changes. In the event
of the Company’s liquidation, reorganization, separation, merger or
consolidation into, or acquisition of property or stock by another corporation,
or sale of substantially all assets to another corporation, your rights with
respect to the SSARs awarded hereunder shall be governed by the Committee, as
provided in the Plan.

 

12.           Additional Provisions.

 

a.             This Award Agreement is subject to the provisions of the Plan. A
copy of the Plan is available upon request. Capitalized terms not defined in
this Award Agreement are used as defined in the Plan. If the Plan and this Award
Agreement are inconsistent, the provisions of the Plan will govern.

 

b.             The Plan and this Award Agreement represent the entire agreement
of you and the Company with respect to the SSARs granted pursuant to this Award
Agreement and supersedes in their entirety all prior undertakings and agreements
of the Company and you with respect to the subject of this Award Agreement and
may not be modified except by means of a written agreement between the Company
and you.

 

3

--------------------------------------------------------------------------------


 

c.             Interpretations of the Plan and this Award Agreement by the
Committee are binding on you and the Company.

 

d.             Neither the Plan nor this Award Agreement shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company and any other person. To the extent that any
person acquires a right to receive payments form the Company pursuant to an
Award Agreement, such right shall be no greater than the right of any unsecured
creditor of the Company.

 

e.             Any notice hereunder by you to the Company shall be given in
writing and such notice shall be deemed duly given only upon receipt thereof by
the Secretary of the Company. Any notice hereunder by the Company to you shall
be given in writing and such notice shall be deemed duly given only upon receipt
thereof at such address as is reflected on the then-current records of the
Company.

 

f.              This Award Agreement shall be construed and enforced in
accordance with the laws of the State of Utah, without giving effect to the
choice of law principles thereof.

 

IN WITNESS WHEREOF, the Company and the recipient of the SSARs hereunder have
executed this Award Agreement effective as of the date first above written.

 

USANA HEALTH SCIENCES, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

RECIPIENT

 

 

 

 

 

 

Signature of Participant

 

 

 

 

 

 

 

 

Print Name

 

 

 

 

 

 

 

 

Social Security Number

 

 

 

4

--------------------------------------------------------------------------------